Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 22, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 22, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01393-CV
____________
 
IN RE IVO NABELEK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 19, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator claimed the
trial court refused to rule on certain motions filed in the 180th District
Court.  Having determined that the trial
court denied these motions by orders dated December 3, 2003, and December 12,
2003, we find that relator=s request for relief is moot.  
We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed January 22, 2004.
Panel consists of
Justices Yates, Hudson, and Fowler.